DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 1/26/2021. Claims 34-36, 38-42,46 and 48-53 are pending in the application. Claims 34,39,41,46 and 50 were amended, and claims 37, 43-45 and 47 were cancelled by the applicant.
Claims 1-33 were previously canceled by the applicant.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 34-36, 38-42, 46 and 48-53 are rejected under 35 USC 103 as being unpatentable over Markedal et al. (US2014/030421A1) and corresponding application Andersen et al. (CN103402366 A1).
	Regarding claims 34, 35, 38, 41, 46, 51 and 52, Markedal discloses method to make a debittered vegetable protein concentrate [0036], and a debittered protein concentrate prepared from legumes including chickpea and other beans, lentils [0081], as claimed,   having less than 10% fat, which overlaps the limitation in claim 38.   The protein material is debittered by mixing a water suspension of protein with an acid to adjust the pH to less than 3.5 (see abstract).    The   acid is preferably an organic acid, non-limiting examples being citric acid, oxalic acid, lactic acid, malic acid, malonic acid, tartaric acid, succinic acid, the combination of low pH and the chelating effect may 
Markedal discloses reduced levels of saponins and phytic acid in the protein concentrate, and reduction of saponins to produce a bitterness -free protein concentrate [0004].  The protein content of the concentrate is about 96% by weight, when treated at room temperature, as claimed in claim 41, [0025], which falls within or overlaps the claimed ranges in claims 34 and 35.  
Regarding claims, 48 and 53, Markedal discloses an alkali treatment step to a pH of 7-12, encompassing the conditions in claim 42 [0022].
Regarding the added amount of fumaric acid in claim 46 and claim 49, Markedal discloses adding sufficient acid to adjust the pH to a desired level depending upon the component of interest in the process [0096]. It would have been obvious to one of ordinary skill in the art to add sufficient fumaric acid to adjust the acidity to a suitable level to remove saponins with a reasonable expectation of successfully producing a protein concentrate having less than 0.8 mg/g saponins as claimed.

Claims 34-36, 38-42, 46 and 48-53 are therefore prima facie obvious in view of Markedal.
Response to Arguments
	Claim amendments render the previous rejection of claim 41 under 35 USC 112(b) moot. Claim amendments render the previous rejections under 35 USC 103 moot. However, the claims as amended present new grounds for rejection as detailed in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793